Hughes, J. (after stating the facts.) It appears from this agreed statement that J. B. Cheshir, Jr., one of the school directors, and S. W. Eeese, one of the teachers employed, are third cousins. This makes them relations by consanguinity within the fourth degree. It also appears from said agreement that T. M. Holt’s wife and S. W. Eeese are second cousins, which; according to the decision in the case of Kelley v. Neeley, 12 Ark. 657, makes them related within the fourth degree by affinity. It also appears from said agreed statement of facts that J. B. Cheshir, Jr., and T. A. Floyd are second cousins, which constitutes them relations by consanguinity within the fourth degree. Section 1 of the act of 1901 (Acts of 1901, p. 371) provides: “That school directors are hereby prohibited from employing any person as teacher in the public schools related to either of them by consanguinity or affinity within the fourth (4th) degree, unless two-thirds of the patrons of a public school should petition them to do so.” Affinity is defined to be “the tie which arises from marriage between tbe husband and the blood relations of the wife, and between the wife and the blood relations of the husband.” 2 Cyc. 38; North Ark. & W. Ry. Co. v. Cole, ante, p. 38; Burrill, Law Dictionary, “Affinity”; Anderson, Law Dictionary, “Affinity.” Consanguinity is blood relationship. It therefore follows that the decree of the chancellor as to the contract the school directors made with Reese, the teacher, is correct, and is therefore affirmed, and as to the contract made with T. A. Floyd, the decree is erroneous, and is reversed and remanded, with directions to enter a decree below in accordance herewith.